11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Sheila
Kay Barnes 
Appellant
Vs.                   No.  11-04-00082-CV B  Appeal from Taylor County
Ronald
Duane Barnes
Appellee
 
On March 17, 2004, this court received a notice of
appeal filed by Sheila Kay Barnes.  This
notice of appeal was docketed in this court under Case No. 11-04-00082-CV.  This notice of appeal did not indicate that
Sheila Kay Barnes desired to appeal from a final judgment or other appealable
order.   We notified the parties in a
letter dated March 29, 2004, that it did not appear that the trial court had
entered a final, appealable order with reference to the notice of appeal filed
under Case No. 11-04-00082-CV. We received no written response to our
correspondence of March 29, 2004.  
We received a second notice of appeal filed by
Sheila Kay Barnes on May 10, 2004.  The
second notice of appeal references a final judgment entered by the trial court
on April 8, 2004.  The second notice of
appeal was docketed in this court under Case No. 11-04-00148-CV.  
Subject to certain statutory exceptions not
applicable in this case, only final judgments are appealable.  TEX. CIV. PRAC. & REM. CODE ANN. '' 51.012 & 51.014 (Vernon
1997 & Supp. 2004).  Since the notice
of appeal filed in Case No. 11-04-00082-CV did not reference an appealable
order, this court lacks jurisdiction to entertain it.  The appeal in Case No. 11-04-00082-CV is
dismissed for want of jurisdiction.  The
dismissal of Case No. 11-04-00082-CV has no effect on the disposition of Case
No. 11-04-00148-CV.
 
PER CURIAM
June 18, 2004
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.